DETAILED ACTION
The present application, filed on or after 12/08/2019, is being examined under the first inventor to file provisions of the AIA . A first Non-Final office action was mailed on 6/30/2021. Claims 1-20 were examined. A first Final office action was mailed on 11/23/2021 in response to Applicants amendments dated 9/10/2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/2022 and amended claims on 1/14/2022 has been entered.

 Response to Amendment and arguments
Applicants arguments are moot in view of the present rejection. It is further noted that the disclosure has numerous deficiencies which make the examination difficult. It is requested that the specification and claims be checked for consistency. Also, it is requested that for each claim the response must include supporting embodiment and drawing, not only for understanding of the claims but also to check for consistency of claim dependence.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1,  14 and 20 and dependent claims recite terms like first cycle, second cycle, third cycle, fourth cycle and first, second, third and fourth durations. 
According to the specification first cycle T1 determines the time period or the inverse of  low frequency (See the abstract). However, T1 as shown in Fig 3 is the on/Off time period of high frequency.  Further, according to the specification, the time period (inverse of frequency) of oscillation of high frequency is second cycle, However, T2 represents the cycle time of so-called square wave in Fig 3. Time period of oscillation of the high frequency is shown in Fig 11 as T3 in the original drawing while as T4 in the drawing revised on 1/14/2022. There is inconsistency between claims and specification also.
Similarly, there appears to be inconsistency regarding first duration, second duration, third duration and fourth duration. 
Applicant is requested to check the specification, drawing and claims for consistency and provide corrections. 
Further, applicants use of the term “square wave” as applied to the lower electrode is erroneous since the square wave signal goes for transformation according to Fig 1B before being applied to the electrode. 
Claims 8-10 are unclear since fourth cycle, third voltage and fourth voltage are unclear.
Claims 15-19 are unclear when claim 15 states that second duration starts during the fourth duration or similar recitations in other claims. It is unclear as to which embodiments are pointed to by these claims.
It is also noted that since claims dependent upon claim 1 include all the limitations of claim 1, it is imperative that dependencies are evaluated to see if there is inconsistency between independent claim and claims depending from it. This must be done for both claims 1 and 14.
For the purpose of the examination, the claims are generally interpreted according to the drawings, as best as possible. So that interval of a cycle appears to be the time period of a full cycle. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokashiki et al (US 2016/0064194) in view of Nagami et al (US 20190333741), Liao et al (US 20110031216) and Lee et al (US 2017).
Tokashiki teach a semiconductor processing apparatus comprising: 
a process chamber 510 (Fig. 1 and 0057) in which a semiconductor process is performed; 
a lower electrode 520 (0057) disposed inside the process chamber, the lower electrode 520 having a top surface on which a substrate 100 is loaded;
an upper electrode 530 (0057) disposed on the lower electrode 520;
a first power generator 560 (low frequency power generator – Fig. 1 and 0060) configured to provide a low-frequency signal (LF power – Top Diagram – Fig. 6) to the lower electrode, wherein the low-frequency signal (LF power – Fig. 6) varies between a reference voltage (positive peak voltage HIL – Figs. 3-6 and 0068, 0082) and a first voltage (negative peak voltage LOL – 0068) lower than the reference voltage HIL at intervals of a first cycle (NST/C-LFP – Figs. 3- 6 and at least 0068, 0082);
a second power generator 550 (high frequency power generator – Fig. 1 and 0059) configured to provide a high-frequency signal Hon (Fig. 6 and 0082) to the lower electrode, wherein the high-frequency signal has a sinusoidal waveform that oscillates at intervals of a second cycle C_HFP (Fig. 6); and
a direct-current (DC) power generator 570 (Fig. 1 and 0064) configured to provide a DC bias to the upper electrode 530, wherein the DC bias VD1 (can be zero Volt - Fig. 6 and 0081) is lower than the reference voltage (positive side peak voltage HIL pertaining to LF power – Figs. 3- 6).
As seen in Fig 6 the high frequency ON duration corresponds to several cycles of square wave. This however is merely according to the frequency of the square waves. For a lower frequency of square waves, the ON/OFF cycles of the high frequency could be equal to the cycle of square wave. 
This is disclosed more clearly by Nagami et al, who discloses a pulsed DC (Fig 1, 70) and two high frequencies connected to the lower electrode (61 and 62). The duty cycle of the pulse DC is regulated (Para [0006]). As shown in Fig 8B first high frequency is turned on for the duration when the Pulse DC is at 0 volts which is same as the Vref  in the application. The high frequency is turned OFF when DC volts is negative (or lower than the reference voltage). In another embodiment second radio frequency power 62 may be eliminated to have only one radio frequency power (Para [0099]). The DC pulsing could be at phase 180o as in Fig 8A or at different phase (Para [0093]). 
Control  of phase is more explicitly disclosed by Liao et al and Lee et al. 
For example, Liao et al disclose two pulse RF powers applied to lower electrode (Fig 1). The pulses are shown with respect to each other in different configuration as in Fig 2A, 2B and 2C. It is noted that the pulses could be configured at different duty cycle and phase variance (Abstract and Fig 3A-4B).
Further, in Lee et al in Fig 3A a comparison of high frequency signal and pulse DC signal there is a disclosure of pulse DC shifted right by a time td so that a part of the high frequency overlaps with DC pulse. This discloses the situation in Fig 4 of the application. Fig 3B discloses overlap on both sides of the DC pulse and Fig 3C discloses shortening of the Dc pulse with respect to RF pulse. Fig 3D discloses phase reversal of DC pulse.
Since phase variance between the RF pulse and DC pulse could change plasma behavior, uniformity and ion energy density adjusting them for optimum process performance would have been obvious. 
Regarding claims 2-4 the third cycle (corresponding to T1) appears to be  longer than T2 in Fig 11. It is noted that such a situation is disclosed by  Tokashiki et al in Fig 6 where the cycle time in LF power is small compared to that of HF power. 
Claim 5 appears to be according to Fig 3 and is disclosed in Fig 8B of Nagami et al.
Claim 6 appears to be according to Fig 5 and would be obvious by Tokashiki et al in view of phase shift of Low frequency as taught in Liao et al and Lee et al.
Claim 7 appears to be according to Fig 7. This is obvious since Liao teach control of duty cycle. 
Regarding claims 8-10 various voltage levels are included in different configurations in Liao et al (Fig 3A-3D).
Regarding claim 11 etch process is disclosed by Tokashiki et al.
Regarding claim 12, it is directed to a function, however it was well known that low frequency signal is used for bias which accelerates ions and high frequency signals generate plasma and therefore plasma ions.
Regarding claim 13 are optimizable parameters buy are disclosed by Nagami et al, Tokashiki et al, Liao et al and Lee et al.
Regarding claim 14 which is similar to claim 14 but recites overlap. Overlap is disclosed explicitly in Lee et al. 
Regarding claims 15-19 the durations would be controllable from duty cycle control taught specially by Liao et al.
Claim 20 being similar to claim 1 is disclosed by Tokashiki et al, Nagami et al, Liao et al and Lee et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hirano (US 2016/0079037) teach a plasma apparatus comprising upper and lower electrodes, low and high frequency power supplies connected to lower electrode and a DC power supply connected to upper electrode (Fig. 1). Hirano also teach pulsing of low and high frequency powers (e.g. Fig. 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716